           EXHIBIT 1




Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 1 of 15
                                                                                                         File No.? I ri
  STATE OF NORTH CAROLINA
               MECKLENBURG                                                                                    In The General Court Of Justice
                                                      County
                                                                                                          Li District  0 Superior Court Division
Name OfPlaintiff
Timothy Mullen
Address                                                                                            •       CIVIL SUMMONS
4144 Rainbow Hills Dr
City, State, Zip
                                                                                         LI ALIAS AND PLURIES SUMMONS(ASSESS FEE)
Hickory, NC 28602
                                      VERSUS                                                                                         G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                              Date Original Summons Issued
American Airlines, Inc.
                                                                                  Date(s) Subsequent Summons(es)Issued



 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                   Name And Address Of Defendant 2
American Airlines, Inc.
do CT Corporation System- Registered Agent
160 Mine Lake Ct Ste 200
Raleigh, NC 27615
                  IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                  You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                  possible, and, if needed, speak with someone who reads English and can translate these papers!
       •          IIMPORTANTE! 1Se ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                  INO TIRE estos papeles!
                  Tiene que contestar a mas tardar en 30 dias. iPuede q uerer consultar con un abogado lo antes posible
                  acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                  documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
   served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address OfPlaintiff)
Daniel C. Lyon
Elliot Morgan Parsonage
                                                                                  Datyzzez

                                                                                  Signature
                                                                                                                    Tim72 ... .
                                                                                                                    (
                                                                                                                    0. -q         gLI       AM 121P M


300 E Kingston Ave, Suite 200
Charlotte, NC 28203                                                                     TIEe u   CSC         Assistant CSC        Clerk Of Superior Court



                                                                                  Date OfEndorsement                Time
    ENDORSEMENT(ASSESS FEE)                                                                                                                 AM fl PM
    This Summons was originally issued on the date indicated                      Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty (60)days.                                                              Deputy CSC     fl Assistant CSC     fl Clerk Of Superior Court

 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                  less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                 so, what procedure is to be followed.

                                                                               (Over)
                      Case 3:21-cv-00422-GCM
  AOC-CV-100, Rev. 4/18                                                   Document 1-1 Filed 08/16/21 Page 2 of 15
  © 2018 Administrative Office of the Courts
                                                  ---
                                                                      RETURN OF SERVICE
    I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                            DEFENDANT 1
Dale Served                             Time Served                                     Name Of Defendant
                                                                  El AM     ElPM


 fl    By delivering to the defendant named above a copy of the summons and complaint.
 El    By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
       As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
       below.
        Name And Address OfPerson With Whom Copies Left(if corporation, give title ofperson copies left with)




       Other manner of service (specify)




 El    Defendant WAS NOT served for the following reason:




                                                                           DEFENDANT 2
Date Served                             Time Served                                    Name Of Defendant
                                                                 El AM      ElPM


       By delivering to the defendant named above a copy of the summons and complaint.
      By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
      person of suitable age and discretion then residing therein.
 fl   As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
      below.
       Name And Address OfPerson With Whom Copies Left(if corporation, give title of person copies left with)   ,




 El   Other manner of service (specify)



                               ,


 El   Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                      Signature Of Deputy Sheriff Making Return
$
Date Received                                                                         Name Of Sheriff(type or print)


Date Of Return                                                                        County Of Sheriff



                         Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 3 of 15
 AOC-CV-100, Side Two, Rev. 4/18
 @ 2018 Administrative Office of the Courts
                                                1:11,1 ,g"ips GENERAL COURT OF JUSTICE
  NORTH CAROLINA

  MECICLENBURG COUNTY                    28,            SUPERIOR COURT
                                               JUL 12 P 3:       21 CVS
                                                                               7,,
                                                                                6-viiioN
                                                                                       52
                                                           141
                                        hiECKLEtiBiSG CO..
  TIMOTHY MULLEN,                                            C.S.C.
                                       By
                       Plaintiff,
                                                                      COMPLAINT
              V.                                  )
                                                  )
                                                  )
  AMERICAN AIRLINES,INC.                          )
                                                  )
                      Defendant.




                                         INTRODUCTION

       Timothy Mullen (hereinafter "plaintiff') has instituted this action pursuant to the North
Carolina Retaliatory Employment Discrimination Act, N.C.G.S. § 95-241 ("REDA"), and the
common law of North Carolina to recover damages for the violation of his protected rights under
North Carolina law. In addition, plaintiff seeks treble damages as authorized by N.C.G.S. § 95-
243(c)(4), plus reasonable attorneys' fees.

                                            PARTIES

        1.     The plaintiff, Timothy Mullen,64,is a resident of Catawba County,North Carolina.
At all times pertinent to this action, the plaintiff was an "employee" of defendant within the
meaning and definition of REDA and North Carolina law.

       2.       The defendant American Airlines, Inc. (American Airlines) is organized and
incorporated under information and belief pursuant to the laws of the State of Delaware. American
Airlines is headquartered in Texas. American Airlines engages in airline travel and related services
in North Carolina,the United States, and throughout the world. American Airlines has a Certificate
of Authority in North Carolina, and has substantial business operations in Charlotte, North
Carolina. At all times pertinent to this action, American Airlines was the "employer" of plaintiff
within the meaning and definition ofREDA and the common law of the State of North Carolina.




          Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 4 of 15
                                            VENUE

       3.      Jurisdiction and Venue are proper in Mecklenburg County Superior Court pursuant
to N.C.G.S. § 95-243 and N.C.G.S. § 1-82 as Mecklenburg County, North Carolina is where the
violations occurred.

                                            FACTS

       4.     In or about 1989, plaintiff began employment with a predecessor of American
Airlines. Through various acquisitions by American Airlines, plaintiff has been continually
employed by American Airlines, or its predecessors, since 1989.

      5.      Plaintiff has over four decades of experience in aircraft maintenance and over two
decades of experience in management of mechanical aviation departments.

        6.     Plaintiffs position at the time of his termination was as a Line Maintenance
Manager, managing approximately sixty mechanics and ten supervisors performing maintenance
of aircraft owned and operated by American Airlines or their subsidiaries.

        7.     Plaintiff was assigned had an office at one of American Airlines' terminal located
at Charlotte Douglas International Airport. Plaintiff oversaw and assigned mechanics to work at
different locations and hangars at the Charlotte Douglas International Airport where American
Airlines stored or kept aircraft.

         8.    Over the time plaintiff worked for American Airlines, his performance met or
exceeded any reasonable expectation of his employer. Plaintiff routinely received commendations
for his work,and received periodic bonuses based on the performance ofAmerican Airlines overall
business operations.

      9.      Plaintiff was never the subject of any disciplinary action nor was ever put on a
performance improvement plan.

       10.     Prior plaintiffs termination, plaintiff never received a verbal or written warning
concerning his job performance.

        1 1.   Prior to his termination, plaintiff never received any information from any
employee of American Airlines that his performance of his job-related duties needed improvement
or deficiencies existed which threatened his termination.

       12.    For over thirty-one years plaintiff served American Airlines with excellence and
dedication, which resulted in the proper maintenance and safe operation of aircraft out of their
Charlotte-Douglas International Airport located in Charlotte, North Carolina.




                                               2




         Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 5 of 15
       13.     Upon information and belief, plaintiff was the oldest Line Maintenance Supervisor
out ofsix employed in his department by American Airlines at the Charlotte-Douglas International
Airport location.

                                   Assault of Plaintiff on May 1,2020

      14.    On May 1, 2020, at approximately 07:30 AM plaintiff was approached by lead
mechanic Richard Salazar at work in American Airlines' maintenance "ready room".

      1 5.    Plaintiff, and the employees he supervised, routinely gathered in this area in the
morning to go over job duties and tasks for their assigned shift.

       16.    Mr. Salazar was a subordinate of plaintiff, and plaintiff served as Salazar's direct
manager. As a part of plaintiff's job duties, plaintiff was required to provide a scope of work to
the mechanics at various locations at the airport to work on aircraft needing maintenance.

       17.     Mr. Salazar, as a lead mechanic, supervised a crew of American Airline employees
assigned to him.

       18.    Mr. Salazar requested that he and his crew not have to work on storage aircraft,
which was located on the other side of the airport. Mr. Salazar requested that other mechanics or
employees complete the assigned tasks.

       19.     Plaintiff responded that for consistency and safety purposes, he would not make
exceptions or allow Salazar to change his work assignment.

       20.     Plaintiff further requested to see the list of aircraft Mr. Salazar and his crew were
assigned to work.

        21.     Mr. Salazar became enraged and yelled to plaintiff"Fuck you, I am not showing
you anything." Mr. Salazar preceded to crumble up and throw his assigned aircraft list in the trash
in front of colleagues and his crew.

      22.     Mr. Salazar then yelled he was "going over your (plaintiff's)fucking head" and
walked away from plaintiff fuming in anger.

      23.     Plaintiff was taken aback and shocked by Mr. Salazar's language and conduct,
which was in blatant violation of American Airline's policies.

        24.      Mr. Salazar's proceeded to walk away from the plaintiff towards the bathroom.
Upon information and belief, Mr. Salazar continued shouting to a senior manager that he was tired
of plaintiff's "bullshit' and continued complaining about plaintiff.

       25.     Mr. Salazar was enraged, and his yelling and cursing could be heard throughout the
area where plaintiff and other employees had gathered.
                                                 3




         Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 6 of 15
      26.     Plaintiff allowed a moment for Mr. Salazar to compose himself and asked another
employee to help calm down Mr. Salazar to avoid further escalation.

     27.     A short time later, plaintiff approached Mr. Salazar, who was talking with a
member of management, to discuss Mr. Salazar's inappropriate conduct and language.

       28.   Plaintiff started to inform Mr. Salazar not to ever talk or conduct himself in that
manner again, especially in the presence of Mr. Salazar's crew which were assigned to his
supervision.

       29.    Plaintiff wished to verbally address the blatant insubordination and policy
violations of Mr. Salazar, and the impact his actions had on colleagues and Mr. Salazar's
subordinates.

       30.    Shortly after plaintiff approached him, Mr. Salazar lunged forward with both his
hands and his body weight striking plaintiff in the chest. Plaintiff was forced backwards and
became unsteady on his feet.

       31.    Mr. Salazar had to be physically restrained from further assault on plaintiff and was
pulled away from further violence towards plaintiff by Joseph Venezia, American Airlines Line
Maintenance Senior Manager.

       32.     Mr. Venezia was plaintiff's direct manager.

       33.     Plaintiffrequested Mr. Salazar's work identification pursuant to plaintiff's training
and the policies of American Airlines. Plaintiff walked away in an attempt to avoid further
physical aggression from Mr. Salazar and protect against further attack.

       34.    During the course of plaintiff's employment with American Airlines, plaintiff was
informed by Mr. Salazar that he had previously been in a violent altercation with an employee at
work where Mr. Salazar punched an employee while employed with American Airlines or its
predecessors.

         35.    Mr. Salazar informed that following the violent interaction with another employee,
Mr. Salazar was reassigned or relocated to work at the airport in Charlotte to American Airlines
or its predecessors.

        36.    Mr. Salazar was escorted from the area, told to retrieve his belongings from his
locker, and leave work.

       37.     Mr. Salazar's statements and assault of plaintiff were in direct violation of
American Airlines policies, including policies against insubordination and "zero tolerance" of
violence or fighting in the workplace.

                                                 4




          Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 7 of 15
       38.    Mr. Salazar's actions toward plaintiff on May 1, 2020, were a blatant violation of
 American Airlines' Rules of Conduct and Work Environment Policy regarding safety in the
 workplace.

      39.     Following the incident, plaintiff was approached by colleagues and employees
concerned about the incident and Mr. Salazar's violent conduct towards plaintiff

        40.     Approximately an hour after the incident, plaintiff was approached by Mr. Venezia
in plaintiff's office. Plaintiff explained that he was "shaken up" after the physical assault and
concerned about the continuing to work with Mr. Salazar.

        41.     During the conversation Mr. Venezia stated plaintiff "did nothing wrong" related
to his interactions with Mr. Salazar.

        Report of May 1, 2020, Assault to American Airlines and Plaintiff's Participation in
                                  the Subsequent Investigation

        42.     Pursuant to American Airlines policies, and in order to initiate an investigation,
plaintiff wrote and signed a statement regarding the incident with Mr. Salazar on May 1, 2020.

        43.     Plaintiff and colleagues discussed whether plaintiff should file a police report
related to the assault by Mr. Salazar, given the violent nature of the incident and Mr. Salazar's
actions.

       44.     Plaintiff and his colleagues discussed whether there was an ongoing threat to
plaintiffs physical safety, or colleagues, in the workplace.

       45.     Plaintiffs colleagues and employees of American Airlines were aware of Mr.
Salazar's confrontational nature and propensity to become argumentative or aggressive with fellow
employees.

      46.     American Airlines management asked plaintiff after the incident how plaintiff
"wanted to handle" Mr. Salazar's assault of plaintiff.

       47.     Plaintiff informed American Airline's management that he believed Mr. Salazar
should be terminated for violations of policies and law, including workplace safety, violence, and
the ongoing threat posed by Mr. Salazar to himself and other employees.

       48.     Plaintiff proceeded to write a signed statement ofthe incident, detailing the assault.

      49.     It was clear to Mr. Mullen that members of American Airlines management were
unhappy with plaintiffs answer.

      50.    In the days following the May 1, 2020, assault, plaintiff was contacted via text
message by Mr. Salazar requesting to meet plaintiff in the employee parking lot.
                                                 5




          Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 8 of 15
       51.     Plaintiff informed American Airline's management, including his direct manager,
regarding the text message from Mr. Salazar.

        52.    Plaintiff further informed American Airlines management he did not want to meet
Mr. Salazar since plaintiff feared was unsure of Mr. Salazar's notice and was concerned about
further aggressive or violent behavior from Salazar.

        53.    Plaintiff, as Mr. Salazar's direct supervisor and pursuant to American Airlines
policies, prepared a termination notice for Mr. Salazar based on the May 1, 2020, incident on or
about May 5, 2020.

        54.     Plaintiff was informed that the termination notice would be reviewed in the course
of the investigation of the May 1, 2020, assault by American Airlines.

       55.     Upon information and belief, American Airlines management wished to allow Mr.
Salazar to retire in lieu of termination despite Mr. Salazar's assault and blatant violations of
American Airline's policies and North Carolina law.

       56.  Following an investigation, Mr. Salazar was allowed to retire in lieu of termination
from employment with American Airlines in or about Mid-May 2020.

         Discriminatory Treatment and Retaliation toward Plaintiff by American Airlines

       57.    Shortly following the reporting of the May 1, 2020, incident plaintiff began to be
excluded from meetings with management that he was previously invited to and directly involved
in.

       58.     Plaintiff began to have job duties and responsibilities taken away from him by
American Airlines management. Plaintiff was told he was "not needed" in meetings or duties
assigned to others.

      59.     Plaintiff was restricted from access to parts of American Airlines' computer and
monitoring systems plaintiff used prior to the May 1, 2020, assault.

       60.     Plaintiff's questions and inquiries regarding work-related issues or tasks were
ignored by his supervisors and members of management.

       61.     On or about May 30, 2020, plaintiff was approached by Mike Annan, Director of
Charlotte Line Maintenance for American Airlines, regarding when plaintiff wanted to retire.

       62.     Plaintiff responded that he intended to work for years to come and had no plans for
retirement in the immediate future.


                                                6



         Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 9 of 15
        63.      Mr. Annan pressed plaintiff about retirement, stating that plaintiff was financially
able to retire. Plaintiff refuted the statement from Mr. Annan and was emphatic that he wished to
continue working for years to come.

        64.    Over the next several weeks plaintiff was continually asked when he planned to
retire and how long plaintiffintended to work,including again on or about June 19, 2020, by Mike
Annan and other members of American Airlines' management.

       65.    Plaintiff informed each time he was asked about retirement that he planned to
continue working for the foreseeable future, and at least until plaintiff was seventy years of age.

                               Plaintiff's Unlawful Termination

        66.     On or about June 27, 2020, plaintiff went into Mr. Annan's office to discuss why
plaintiff was being ignored and excluded at work over the past several weeks.

       67.      Plaintiff was informed in that meeting by Mr. Annan that plaintiff "did not make
the cut" related to upcoming terminations by American Airlines which would be announced at the
end of June 2020.

       68.     When plaintiff directly asked Mr. Annan if plaintiffs termination was related to the
May 1, 2020, assault or his subsequent reporting and participation in the investigation leading to
Mr. Salazar's separation of employment, Mr. Annan responded that it did.

      69.     Plaintiff was informed American Airlines management did not like the way plaintiff
"handled" the May 1, 2020, assault and his participation in the investigation that followed.

       70.    On or about June 30, 2020, plaintiff was informed his job was ending as a result of
the Covid-19 pandemic and the impact on American Airlines' business operation.

        71.      American Airlines' assertions on June 30, 2020, that plaintiffs job was ending as
a result of the Covid-19 pandemic and impacts to business operations were false and pretextual.

        72.    Plaintiff was the oldest, and only Line Maintenance Manager of six individuals
serving in that role terminated from his position at American Airlines' Charlotte-Douglas
International Airport location.

       73.     Plaintiff was instructed not to report to work following June 30, 2020, and that his
job duties, and benefits as an employee of American Airlines, were ending on or about June 30,
2020.

        74.      Subsequent to plaintiffs removal from his position, plaintiffs role and job duties
were replaced almost immediately by a substantially younger employee with less-experience than
plaintiff in or about July 2020.

                                                 7




         Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 10 of 15
       75.   The substantially younger employee was relocated from another American Airlines
location to American Airlines Charlotte location at the direction of American Airlines'
management.

        76.     Upon information and belief, the substantially younger employee began working
out of plaintiff's old office, performing the same or similar job duties and functions as plaintiff
performed as a Line Maintenance Manager.

                               ADMINISTRATIVE REMEDIES

       77.    Plaintiff filed a complaint with the NCDOL for violations of REDA on July 21,
2020,related to discrimination and retaliation for a health and safety issue plaintiff reported in the
workplace. Plaintiff's complaint mentioned that he was assaulted by a co-worker. (File No.
55838). Plaintiff supplemented his complaint on March 26, 2021,for File No. 55838.

       78.     Following an investigation, the NCDOL issued a Right to Sue for File No. 55838
on April 14, 2021. Plaintiff has complied with all procedural prerequisites to filing this claim.

                                FIRST CLAIM FOR RELIEF
                          (Violation of REDA by American Airlines)

          79.   The allegations contained in the foregoing paragraphs are incorporated by reference
herein.

          80.   American Airlines employed more than 15 employees at all relevant times.

        81.    REDA prohibits employers from taking retaliatory action against an employee for
making a claim or complaint or initiating any inquiry, investigation, inspection, proceeding, or
other action with respect to the Occupational Safety and Health Act of North Carolina (OSHA),
N.C.G.S. § 95-126 et seq. See N.C.G.S. § 95-241(a). Retaliatory action includes but is not limited
to discharge, demotion, retaliatory relocation of an employee, or other adverse employment action
taken against an employee in the terms, conditions, privileges, and benefits of employment.

       82.     Plaintiff engaged in protected activity by: reporting to American Airlines that he
was assaulted by an employee at work; providing a written statement regarding the assault;
reporting to management that the Mr. Salazar was a safety threat; initiating an investigation into a
workplace safety issues; participating in an investigation into workplace safety issues involving
physical violence; and reporting that he had safety concerns regarding subsequent violent
encounters with the individual that assaulted him.

        83.     American Airlines violated REDA by terminating plaintiff because he complained
internally to American Airlines regarding workplace safety issues and engaged in the protected
activity as described above.


                                                 8




           Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 11 of 15
        84.      As a proximate result of American Airlines' conduct, plaintiff has suffered
damages including, but not limited to: lost wages,severe emotional distress, anxiety, humiliation,
medical expenses, and. other compensatoiy damages in a sum sufficient that subject matter
jurisdiction is properly vested in the Superior Court division pursuant to N.C.G.S. § 7A-243.

        85.    American Airlines' actions were done in bad faith, maliciously, willfully, wantonly,
or in a manner that demonstrates a reckless disregard for plaintiff's rights. As a result of American
Airlines' conduct, plaintiff is entitled to recover treble damages from American Airlines' pursuant
to N.C.G.S. § 95-243(c)(4).

                          SECOND CLAIM FOR RELIEF
(Wrongful Discharge in Violation of North Carolina Public Policy by American Airlines)

          86.      The allegations contained in the foregoing paragraphs are incorporated by reference
herein.

        87.     The public policy of the State of North Carolina, as set forth in the Occupational
Safety and Health Act of North Carolina (OSHA), N.C.G.S. § 95-126, prohibits employers from
taking retaliatory action against an employee who reports safety and health concerns, who refuses
to engage in conduct that would violate said statute, or who is a victim of a workplace violence
incident.

          88.      American Airlines violated this public by terminating plaintiff after:

                a. he was a victim of a workplace violence incident;

                b. he reported that an employee assaulted plaintiff at work, as this was a safety and
                   health concern;

                c. he reported that the was concerned about potential safety concerns involving the
                   employee that assaulted him.

Such employer conduct has a tendency to be injurious to the public policy of North Carolina and
to the public good.

        89.      As a proximate result of American Airlines' wrongful conduct, plaintiff has
suffered lost income, emotional distress, anxiety, humiliation, and expenses, and other damages
and is entitled to recover compensatory damages in an amount sum sufficient that subject matter
jurisdiction is properly vested in the Superior Court division pursuant to N.C.G.S. § 7A-243.

        90.      American Airlines' actions were done maliciously, willfully, or wantonly and in a
manner that demonstrates a reckless disregard for plaintiff's rights. American Airlines' officers,
managers, and directors participated in and condoned the conduct described above. As a result,
plaintiff is entitled to recover punitive damages from American Airlines pursuant to N.C.G.S. §
1 D-15.
                                                    9



           Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 12 of 15
                           THIRD CLAIM FOR RELIEF
(Wrongful Discharge in Violation of North Carolina Public Policy by American Airlines)


          91.   The allegations contained in the foregoing paragraphs are incorporated by reference
herein.

        92.     The public policy of North Carolina, as expressed in N.C. Gen. Stat. § 143-422.2,
mandates that employers of fifteen or more employees shall not discriminate on the basis of age.
At all times pertinent to this claim, defendant employed in excess of fifteen employees.

        93.    As stated above, plaintiff was a member of a protected age class, who was, at the
time of her termination, consistently performing at a level higher than substantially younger
employees who were similarly situated; and as a result of plaintiffs termination, substantially
younger, less experienced and less qualified employees received favorable treatment, assuming
his duties while performing at a lower level than plaintiff.

        94.     Defendant's reasons for its termination of plaintiff were pretextual, and unworthy
of belief.

        95.     Defendant wrongfully and intentionally discriminated against plaintiff because of
his age in violation of the public policy of North Carolina, as follows:

                       a.      In terminating plaintiffs employment;

                        b.      In retaining younger, less qualified, and less experienced employees
                at the time of plaintiff's termination.

       Such employer conduct has a tendency to be injurious to the public policy of North
Carolina and to the public good.

        96.      As a proximate result of American Airlines' wrongful conduct, plaintiff has
suffered lost income, emotional distress, anxiety, humiliation, and expenses, and other damages
and is entitled to recover compensatory damages in an amount sum sufficient that subject matter
jurisdiction is properly vested in the Superior Court division pursuant to N.C.G.S. § 7A-243.

        97.      American Airlines' actions were done maliciously, willfully, or wantonly and in a
manner that demonstrates a reckless disregard for plaintiffs rights. American Airlines' officers,
managers, and directors participated in and condoned the conduct described above. As a result,
plaintiff is entitled to recover punitive damages from American Airlines pursuant to N.C.G.S. §
1D-15.




                                                 10




           Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 13 of 15
                           FOURTH CLAIM FOR RELIEF
  (Wrongful Discharge in Violation of North Carola Public Policy by American Airlines)

          98.      The allegations contained in the foregoing paragraphs are incorporated by reference
herein.

       99.     The public policy of the State of North Carolina, as set forth in REDA, prohibits
employers from taking retaliatory action against an employee who reports safety and health
concerns or refuses to engage in conduct that would violate REDA.

          100.      American Airlines violated this public by terminating plaintiff after:

                a. he was a victim of a workplace violence incident;

                b. he reported that an employee assaulted plaintiff at work, as this was a safety and
                   health concern;

                c. he reported that the was concerned about potential future safety concerns involving
                   the employee that assaulted him.

       Such employer conduct has a tendency to be injurious to the public policy of North
Carolina to the public good.

        101. As a proximate result of American Airlines' wrongful conduct, plaintiff has
suffered lost income, emotional distress, anxiety, humiliation, and expenses, and other damages
and is entitled to recover compensatory damages in an amount sum sufficient that subject matter
jurisdiction is properly vested in the Superior Court division pursuant to N.C.G.S. § 7A-243.

          102. American Airlines' actions were done maliciously, willfully, or wantonly and in
a manner that demonstrates a reckless disregard for plaintiff's rights. American Airlines' officers,
managers, and directors participated in and condoned the conduct described above. As a result,
plaintiff is entitled to recover punitive damages from American Airlines pursuant to N.C.G.S. §
1D-15.




                                                    11




           Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 14 of 15
                                    PRAYER FOR RELIEF

       The plaintiff requests the following relief:

      (1)     That plaintiff be reinstated to his position with defendant, with back pay and all
              benefits and seniority rights;

      (2)     That plaintiff recover of the defendant compensatory damages in an amount in
              excess of $100,000.00.

      (3)     That plaintiff recover punitive damages in an amount to be determined by the jury;

      (4)     That plaintiff recovers the costs of this action, including reasonable attorneys' fees
              for his representation herein as required by N.C.G.S. § 95-243(c).

      (5)     That plaintiff recover pre-judgment and post-judgment interest on all damages
              awarded herein; and

      (6)     That this Court grant such other relief as it deems just and appropriate.

      Pursuant to Rule 38(b) of the North Carolina Rules of Civil Procedure, plaintiff hereby
demands a trial by jury on all issues presented herein.




      This is \
              f6day of July, 2021.
                                                                ,
                                                      Daniel Lyon (43828)
                                                      Attorney for Plaintiff
                                                      ELLIOT MORGAN PARSONAGE,PLLC
                                                      300 E. Kingston Ave.
                                                      Suite 200
                                                      Charlotte, NC 28203
                                                      Telephone:(704) 724-2828
                                                      Email: dlyon@emplawfinucom




                                                12




        Case 3:21-cv-00422-GCM Document 1-1 Filed 08/16/21 Page 15 of 15
